          Case 1:18-cr-00373-RJS Document 776 Filed 01/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                               No. 18-cr-373 (RJS)
                                                                    ORDER
 DEVONTAE NEWTON,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On January 12, 2021, the Court received a pro se letter from Defendant Devontae Newton,

dated December 8, 2020, requesting compassionate release under 18 U.S.C. § 3582 (see attached).

IT IS HEREBY ORDERED THAT the government shall file a letter by January 21, 2021, setting

forth its position on Newton’s request. The Clerk of Court is respectfully directed to mail a copy

of this order to Newton.



SO ORDERED.

Dated:          January 15, 2021
                New York, New York


                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
Case 1:18-cr-00373-RJS Document 776 Filed 01/15/21 Page 2 of 3
Case 1:18-cr-00373-RJS Document 776 Filed 01/15/21 Page 3 of 3
